Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 1 of 17 PageID 3247




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 RAYMOND TORRES,

        Petitioner,

 v.                                               Case No: 8:18-cv-1116-WFJ-TGW

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,

      Respondent.
 ________________________________/

             ORDER DENYING PETITION FOR HABEAS RELIEF

        Petitioner Raymond Torres is serving two concurrent prison sentences. He

 is serving a life (20-year minimum) sentence for second degree murder, concurrent

 with a 15-year sentence for shooting into a building. He was sentenced in 2010 in

 the Thirteenth Judicial Circuit of Florida (Hillsborough County) after adverse jury

 verdicts in a short trial. He brings this petition for habeas corpus relief under 28

 U.S.C. § 2254. After careful review of the record, materials presented, and written

 submissions, the Court denies the petition.

      FACTUAL BACKGROUND:

        A “bottle club” is an after-hours establishment that avoids liquor license

 regulations as to “closing time” by permitting attendees to purchase mixers but

 bring their own alcohol. Petitioner and friends were attending the Groovy Mule
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 2 of 17 PageID 3248




 Bottle Club on Dale Mabry Highway in Tampa, in the early morning of January

 20, 2008. A fight broke out with Petitioner and his friends fighting other patrons.

 The fight started over a female, Ms. Gonzalez, who was the co-defendant’s

 girlfriend at the time. Ex. 1e at 652, 658, 663, 667.1 Ms. Gonzalez testified

 Petitioner started the fight and it involved about 30 people. Id. at 658. Apparently,

 Petitioner got the worst of the affray, and was bleeding, with a swollen eye,

 “busted lip,” and his “faced got messed up.” Ex. 1e at 672–673; Ex. 1f 690–691.

 After the fight broke up, Petitioner and his friends, in his words, “were put in their

 SUV and asked to leave” the bottle club. Doc. 1 at 4.

        After Petitioner and his friends were ejected from the bottle club, about 30 to

 40 minutes later at roughly 6:00 a.m. a minivan drove by the bottle club, and those

 in the van shot at the club through an adjacent parking lot. The Groovy Mule,

 which opened at 3:00 a.m., Doc. 1 at 9, was still open at the time. A patron sitting

 in his car was shot in the head, fatally, with the bullet consistent with one fired

 from a .357 revolver. Doc. 13 at 65; Ex. 9a at 52–53. Petitioner was convicted as

 one of the shooters.

        An acquaintance of Petitioner, Tony Harris, testified at trial that Petitioner

 told the Harris about the fight over a girl at the bottle club where they got



 1
  The underlying trial and appellate record is found on the electronic docket at entry 9 and is
 comprised of Exhibits, cited hereafter as Ex. __ at __.
                                                  2
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 3 of 17 PageID 3249




 “jumped.” Petitioner was “bruised like he had been beat on.” Ex. 1f at 714. And

 Petitioner said he and his friend (a co-defendant convicted separately) drove back

 to the club in the friend’s van and they shot at the bottle club with Petitioner firing

 a .357 magnum pistol and the co-defendant firing an assault rifle. Doc. 1 at 5; Ex.

 1f at 717-722. This witness testified that after the drive-by shooting, Petitioner and

 he stashed the revolver and assault rifle under the witness’ couch cushions. Id.

 This witness then threw the guns in the Hillsborough River and later told the police

 where they were located. The police retrieved them and matched the pistol to

 projectiles removed from a building in the line of fire near the parking lot and also

 to the bullet in the decedent’s head. Doc. 1 at 5; Doc. 13 at 66.

       The female from the fight, Ms. Gonzalez, testified that they all went to her

 boyfriend’s (the co-defendant’s) apartment after the fight, and she saw Petitioner

 and the co-defendant leaving in what she believed to be a minivan, prior to the

 drive-by shooting. Ex. 1e 660–661, 667–669. She claims to have seen the co-

 defendant with a gun then. Doc. 1 at 4; Ex. 1e at 661, 670–671. She testified that

 prior to leaving in the minivan, Petitioner and his colleagues were angry and “loud,

 mad.” Ex. 1e at 659. A third witness testified that after ejectment from the club

 the witness, Petitioner, and the co-defendant who went with Petitioner in the

 minivan, talked about “getting them” at the club. This witness saw the co-

 defendant with a rifle. Doc. 1 at 4.

                                            3
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 4 of 17 PageID 3250




        Petitioner’s paramour and mother of his children, Ms. Johnson, testified that

 on that morning she noticed missed phone calls from Petitioner. Ex. 1f at 689.

 Petitioner left a voicemail that sounded scared, stating that he did something

 wrong, and needed her to come get him. Ex. 1f at 689–690. She called Petitioner

 back and he admitted that he got injured in a fight at the Groovy Mule and left,

 then returned to the Mule and exchanged fire. See Doc. 13 at 25; Ex. 1f at 690–

 691. This witness was subject to trial impeachment due to drug usage, and alleged

 favor and threats from the authorities. Ex. 1f at 696–704.

        Petitioner’s co-defendant, Max Jasper, was charged identically as Petitioner.

 He went to jury trial in a severed case a month before Petitioner. He was convicted

 of the same charges as Petitioner. 2

     GROUND ONE:           3



        In Ground One Petitioner contends that his conviction for second degree

 murder should be reversed with instructions to reduce it to third degree, because

 there was no proof that he was aware of anyone in the parking lot at the time the

 state witnesses allege he shot into it. Doc. 1 at 5. As a preliminary matter the


 2
   See www.dc.state.fl.us/OffenderSearch/Search.aspx?TypeSearch=Al (last consulted April 7,
 2021).
 3
   Respondent makes a case that the petition is time-barred unless Petitioner can demonstrate the
 applicability of equitable tolling, see Holland v. Florida, 560 U.S. 631, 645 (2010), or his actual
 innocence, see McQuillan v. Perkins, 569 U.S. 383, 386 (2013). Dkt. 8 at 9–11. Petitioner
 alleges no equitable grounds. Even assuming the petition timely, it is without merit as set forth
 in this order.
                                                  4
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 5 of 17 PageID 3251




 Court notes that although this issue was brought on direct appeal, it was couched as

 a state law evidentiary issue, relating to Florida classification of degrees of murder

 and state evidence sufficiency issues.4 The plain and unadorned federal

 constitutional point was not squarely and sufficiently presented in the state direct

 appeal below. “[I]t is not the province of a federal habeas court to examine state-

 court determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–

 68 (1991).

        In any event, if one granted Petitioner the doubt here5 and considered this

 matter exhausted, it founders on the merits. Under the United States Constitution,

 a claim of insufficient evidence in a federal habeas proceeding requires

 understandable deference to the jury, who heard and weighed all the evidence and

 its inferences. Congress has sought “to prevent federal habeas ‘retrials’ and to

 ensure that state-court convictions are given effect to the extent possible under

 law.” Bell v. Cone, 535 U.S. 685, 693 (2002). The state court’s handling of this

 issue must result in a decision contrary to, or an unreasonable application of,

 clearly established federal law. The only exception to this is a decision based on

 unreasonable determination of facts in light of the evidence presented in the state



 4
   On direct appeal, the state appellate court affirmed his conviction and sentence. Torres v. State,
 69 So. 3d 287 (Fla. 2d DCA 2011).
 5
   The reference to the federal constitutional standard for sufficiency was made to the state
 appellate court in Petitioner’s writ of habeas corpus based on ineffective assistance of appellate
 counsel, but very perfunctorily. See, e.g. Doc. 13 at 35.
                                                  5
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 6 of 17 PageID 3252




 proceeding. 28 U.S.C. §2254(d)(1)-(2). In such a situation Petitioner must rebut

 the presumption of factual correctness by clear and convincing evidence. 28

 U.S.C. § 2254(e)(1).

       This Court “may set aside the jury’s verdict on the ground of insufficient

 evidence only if no rational trier of fact could have agreed with the jury.” Jackson

 v. Virginia, 443 U.S. 307 (1979). The facts at trial show Petitioner was ejected

 from a late night drinking spot after a fight, and his group vowed to “get them.”

 He and his colleague armed themselves, drove by the still-open bar, Ex. 9d at 721,

 in a plan to attack it, and shot it up indiscriminately with high-powered weaponry.

 Then Petitioner hid the guns. He confessed to these acts to at least two persons,

 including admitting returning to the bar where he “exchanged fire.” Based on his

 admissions and the .38 bullet excavated from the decedent’s brain, Petitioner fired

 the death strike. A rational jury could convict Petitioner of this crime: He

 certainly perpetrated “an act imminently dangerous to another and evincing a

 depraved mind regardless of human life, although without any premediated design

 to effect the death of any particular individual.” Fla. Stat. § 782.04(2) (defining

 second degree murder). The United States Constitution requires no more.

    GROUNDS TWO THROUGH SIX:




                                           6
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 7 of 17 PageID 3253




       In Grounds Two through Six, Petitioner brings sundry ineffective assistance

 of counsel claims. The Court need not repeat here the very familiar standards of

 Strickland v. Washington, 466 U.S. 668, 687 (1984). Suffice it to say, Petitioner

 must first establish a performance so deficient that counsel was not functioning as

 a lawyer guaranteed by the Sixth Amendment. Id. at 687. Second, he must prove

 a reasonable probability that but for this defalcation the result of the proceeding

 would have been different. Id. at 694. A defendant is entitled to reasonable

 counsel, not error-free counsel. Lancaster v. Newsome, 880 F.2d 362, 375 (11th

 Cir. 1989). In adjudicating this matter, “it is not enough to convince a federal

 habeas court that, in its independent judgment, the state court applied Strickland

 incorrectly. Rather, [Petitioner] must show that the [state court] applied Strickland

 to the facts of his case in an objectively unreasonable manner.” Cox v. Donnelly,

 387 F.3d 193, 197 (2d Cir. 2004), citing Bell v. Cone, 535 U.S. 685 (2002).

     GROUND TWO:

       Petitioner states that his trial lawyer was ineffective by misleading him as to

 the prosecutor’s ability to cross-examine him about the details of his prior

 convictions. Petitioner contends he was misled to believe that if he testified the

 prosecutor could inquire into the specific details of those priors, thus impeaching

 him about them. This kept Petitioner off the stand, he argues, and denied him that



                                           7
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 8 of 17 PageID 3254




 key trial right of testifying on his own behalf. Petitioner also argues this prohibited

 him from putting on an alibi defense or contradicting State witnesses. Doc. 1 at 7.

          In rebuttal the Respondent argues, first, that Petitioner’s decision not to take

 the stand in his defense was addressed on the record at trial, in a colloquy with the

 trial judge. In that colloquy with the trial judge, Ex. 1f at 756-759, Petitioner

 stated under oath that he had discussed the matter thoroughly with his lawyer, did

 not need more time to talk to his lawyer, and freely waived his right to take the

 stand.

          Respondent also argues that this matter was brought before the post-

 conviction court upon review, and Petitioner’s trial lawyer testified at the ensuing

 evidentiary hearing. The trial lawyer rebutted Petitioner’s Ground Two entirely.

 See Ex. 9e at 1311–1315. The trial lawyer testified that he did not advise his

 clients in the manner Petitioner stated, erroneously telling the client that the State

 could inquire as to the specific, underlying details of prior convictions. Further,

 Petitioner told this trial lawyer at the time that Petitioner had no alibi. Id. at 1313–

 1315.

          Petitioner also testified at the post-conviction evidentiary hearing. See id. at

 1035–1037. Petitioner was concerned at trial because his prior record included an

 attempted murder charge from Michigan in 1998, a later battery on law


                                              8
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 9 of 17 PageID 3255




 enforcement conviction in violation of Fla. Stat. § 784.03, and a drug possession

 charge in violation of Fla. Stat. § 893.13. Ex. 9a at 42. Petitioner contended that

 trial counsel led him erroneously to believe that the details of the priors could be

 inquired of upon cross-examination. And the factual similarity of his prior record

 to the Groovy Mule shooting led Petitioner to avoid testifying. Ex. 9e at 1035–

 1037.

         The post-conviction court found that the lawyer’s testimony was more

 credible and accepted it. The court found no ineffectiveness in the way Petitioner

 was advised about his trial testimony; thus, the first prong of Strickland was not

 met. Id. This finding of the trial court upon collateral review is neither an

 unreasonable application of the law not an unreasonable finding of fact. Ground

 Two is denied.

    GROUND THREE:

         In this ground Petitioner claims his trial lawyer was ineffective for failing to

 investigate and call as witnesses his father, mother, and cousin. These persons

 could have established his alibi and placed him at home during the time of the

 shooting. They could have contradicted what Petitioner argues is a weak and

 shaky case based on oral witness, and not physical, testimony. Doc. 1 at 8–9. In

 effect, these three witnesses could have established Petitioner’s alibi, that he was at

 home preparing to attend work with his father when the shooting occurred.
                                             9
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 10 of 17 PageID 3256




         The state circuit court, upon collateral review, held an evidentiary hearing on

  this ground. The first fault in the ground is, as discussed above, that the trial

  lawyer testified Petitioner told him Petitioner had no alibi, and that was reflected in

  the trial lawyer’s dated, contemporaneous notes. Ex. 9e at 1149–1152; 1164–1165

  (“my client told me he had no alibi”). In fact, the Petitioner “shifted several times”

  in what he told his lawyers as to the facts. Id. at 1147. The circuit judge credited

  this lawyer’s testimony, a finding of fact that is not unreasonable based upon this

  record and which Petitioner has not rebutted.

         Petitioner’s mother passed away a year before his trial, Ex. 9e at 1137, 1286,

  so assertions about her are irrelevant. The trial lawyer testified he was never made

  aware of the cousin. Id. at 1165. The father and cousin testified at the post-

  conviction hearing. Their testimony illustrated why defense counsel did not offer

  them as alibi witnesses. They both stated Petitioner had returned home, preparing

  for work, by 5:00 a.m., which was well before the fight at the bottle club, which

  both sides agreed the bruised and bloody Petitioner had attended. Ex. 9e at 1136,

  1195–1196. The alibi they might have offered failed for other reasons illustrated at

  the post-conviction hearing.6 Specifically, the post-conviction court found that the


  6
   At the risk of getting into too much detail: The father and cousin defeated the alibi by their
  clear mistakes in time. The alibi defense Petitioner sought to show at the evidentiary hearing
  suffered from other real flaws. At about 6:15 a.m. there was a police disturbance call at the co-
  defendant’s apartment, and Petitioner was noted present. That required Petitioner to explain,
  implausibly, how he could have been with the co-defendant at the fight (roughly 5:35 a.m.) but
                                                  10
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 11 of 17 PageID 3257




  cousin’s testimony was uncertain and did not appear grounded in actual

  recollection of the events. Ex. 9e at 1042. The state court’s denial of relief on this

  ground was not an unreasonable application of law or improper consideration of

  the facts.

     GROUND FOUR:

         Ground Four criticizes a failure to investigate the ex-paramour who testified

  to Petitioner’s telephonic confession the morning of the shooting. Petitioner

  contends that defense counsel should have subpoenaed phone records, which

  would show the inculpatory calls never happened. Moreover, trial

  counsel allegedly failed to disclose to the jury that the ex-paramour received

  favorable treatment from authorities for her testimony. Doc. 1 at 11.

         The defense lawyer deposed the paramour before trial. Ex. 9e at 1149. It

  does appear that a large number of phone records were provided to the defense


  home preparing for work with his father at 6:00 a.m. (when the shooting happened, Ex. 9e at
  1233–1244) but then the co-defendant for some unknown reason came to the father’s house and
  picked him up at 6:05 am so he was back at the co-defendant’s apartment about 6:15 am (for the
  police encounter), and then immediately back home so his father could pick him up in a work
  truck and they both could attend work. Ex. 9e at 1108–1128. In addition, during this time span
  Petitioner attended the 7-Eleven store (when the co-defendant was on video committing an
  armed robbery). Petitioner also contended that within this timeframe he alone then visited a
  RaceTrac filling station where opponents from the fight were present and challenged him. (Case
  discovery mentioned a RaceTrac video showing some—not Petitioner—from the fight gathered
  there after the fight, at the time of the shooting.) The proffered alibi simply could not bear this
  conflicting weight and appeared contrived to get Petitioner away from the co-defendant at the
  time of the 6:00 a.m. shooting but immediately back with the co-defendant for the police
  encounter at about 6:15 a.m. The inability of this alibi to cohere might have been why Petitioner
  told his lawyer he had no alibi.
                                                  11
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 12 of 17 PageID 3258




  before trial. Ex. 9e at 1028. The trial counsel made the decision as to approach to

  take to cross-examine the paramour and he determined that phone records were not

  necessary. Id. at 1316, 1045. The defense lawyer conducted a workmanlike cross-

  examination of this witness, who stated her phone was unavailable as it fell into the

  commode. Ex. 1e at 568–577. Her biases were apparent in this cross. The post-

  conviction court concluded that this ground was speculative, as Petitioner made no

  effort to obtain those phone records to illustrate his point that they would have

  helped impeach the witness.

        The Court agrees with Respondent that based upon the trial lawyer’s

  testimony, the adequate cross-examination of the ex-paramour which did show her

  biases, and the failure of Petitioner to bear his burden of proof as to these records,

  the state court appropriately denied relief on this ground, or was not unreasonable

  in doing so or in derogation of clearly established Supreme Court precedent. No

  prejudice was shown of the impact required under Strickland.

     GROUND FIVE:

        The penultimate ground asserts that trial counsel was ineffective for failing

  to obtain surveillance videos from various businesses in the relevant area during

  the times surrounding the shooting. Doc. 1 at 13. The post-conviction court’s

  order outlined this issue well. Ex. 9e at 1046–1048. The prime tape that Petitioner

  complains about is one from the 7-Eleven store, where Petitioner attended after the
                                            12
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 13 of 17 PageID 3259




  fight. Also present was the armed co-defendant, who was videotaped jumping

  over the counter and robbing the store of a carton of cigarettes. Both Petitioner

  and the co-defendant smoked the same cigarette brand. Ex. 9b at 710. At the

  evidentiary hearing the trial lawyer testified that he had indeed reviewed this tape,

  and it put Petitioner in the company of the co-defendant/shooter (whom witnesses

  had testified bore the rifle) near the time of the shooting. Ex. 9e at 1050. The

  minivan from which the shots were fired can be seen in the tape. Id. Also, playing

  the tape could show the armed robbery by the co-defendant with Petitioner nearby.

  Exs. 9 at 61; 9e at 1049–1050, 1164–1168, 1185; 1317–1318. The post-conviction

  court quite properly found that the non-use of this videotape was a reasonable,

  indeed wise, defense tactic.

        Petitioner also contends that there was tape from the co-defendant’s

  apartment and from the RaceTrac gas station that should have been played.

  Petitioner alluded to these tapes but failed to produce them at the hearing to show

  they were exculpatory. There is no indication in this record that any tape from the

  co-defendant’s apartment exists.

        As to the RaceTrac tape, this was tied into Petitioner’s very weak and

  problematic alibi defense, see pages 7–9 and footnote 6 of this order, and the only

  evidence in this record is that Petitioner was not on this tape. Others who fought

  Petitioner at the bar were on the RaceTrac premises tape at the time of the

                                           13
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 14 of 17 PageID 3260




  shooting, thus exonerating them from the shooting. Ex. 1c at 351–356. Petitioner

  did not obtain this RaceTrac tape or try to obtain the tape for the hearing. There is

  no evidence it was exculpatory and no indication it even existed at the time of the

  post-conviction hearing. Based on the trial transcript, defense counsel’s testimony

  about his strategy and adequate trial presentation, and given only speculation

  offered by Petitioner at the hearing, Ex. 9e at 1046–1052, as to the tapes and the

  entire lack of real prejudice, the state court did not commit an unreasonable

  application of federal law in denying relief after a hearing.

     GROUND SIX:

        In the final ground Petitioner complains of insufficient and lax cross-

  examination of Tony Harris, the acquaintance. This is the witness to whom

  Petitioner confessed while they stashed the guns in Harris’ couch. Petitioner states

  the plan to aggressively cross-examine Harris and pin the shooting on him was an

  agreed-upon defense strategy that trial counsel abandoned. According to the

  petition “counsel and Petitioner agreed that the focus of the trial strategy to be

  employed was that Tony Harris, in fact, committed this crime and lied constantly

  [in the earlier co-defendant shooter trial] to cover up his own involvement.” Doc.

  1 at 17.

        In effect, Petitioner contends that cross-examination of Harris was weak.

  Ground Six states that Harris did admit before Petitioner’s jury that he told lies in

                                            14
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 15 of 17 PageID 3261




  prior statements to assist the co-defendant in his earlier trial. But “the specific of

  these lies were not elicited allowing a misrepresentation of the facts necessary for

  the jury to consider when evaluating the credibility of the State’s man [sic] witness

  [Harris].” Id. Petitioner argues that “[c]ounsel did not lay a factual foundation

  through aggressive cross examination and impeachment to advance the viable

  defense theory that Tony Harris has lied from the beginning to cover up his own

  involvement. Defense counsel also did not advance this viable defense theory

  throughout his closing argument as agreed upon prior to trial.” Id. In addition to

  poorly setting the stage that witness Harris might have been the shooter, Petitioner

  also asserts trial counsel failed to impeached Harris on his dislike of Petitioner and

  his affinity for the co-shooter who was convicted in an earlier trial.

        In other words, the plan to lay the blame on Harris was not carried out by

  trial counsel with sufficient aggression. Petitioner asserts this was a “viable

  defense theory.”

        This claim was addressed, and “aired out” at the post-conviction evidentiary

  hearing. Trial counsel testified that the defense at trial was Petitioner was not

  involved in the shooting. Counsel viewed the theory that Harris was involved as

  lacking evidentiary support. See Ex. 9e at 1297, 1301, 1315, 1326. Good lawyers

  know that arguing about non-facts is like arguing about air.



                                            15
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 16 of 17 PageID 3262




        Moreover, Harris’ dislike of Petitioner and the impeachment of Harris based

  on prior inconsistent statements to assist the co-defendant did come out clearly at

  trial. Id. at 1300–1301, 1325–1326; Ex. 1f at 731–743 (counsel gets Harris to

  admit to prior sworn false statements to help co-defendant). The jury also heard

  clearly that Harris considered the co-defendant his “brother” but did not care much

  for Petitioner. Id.

        The post-conviction court found that Petitioner had failed to show any

  constitutional insufficiency in counsel’ performance in this regard, nor was

  prejudice established. Ex. 93 at 1029. The undersigned has read the trial transcript

  and the post-conviction court hearing transcript. The post-conviction court’s

  conclusions are not an unreasonable application of the law and are consistent with

  a fair reading of the facts. No doubt Petitioner wishes his trial lawyer had been

  better or somehow there could be more to pin on Harris. In the real world of trial

  work, though, one can only work with what the facts present. Harris was not

  present at the bar for the fight; he was not bloody and vowing revenge. The

  evidence of Harris as the shooter was thin on this record. Trial counsel handled

  Harris adequately with what he had to work with, exceeding Strickland’s

  minimum.

        The petition (Dkt. 1) is denied and the Clerk is directed to enter judgment for

  Respondent and close the file.
                                           16
Case 8:18-cv-01116-WFJ-TGW Document 22 Filed 04/07/21 Page 17 of 17 PageID 3263




        The petition neither presents a reasonable argument suggesting denial of a

  federal constitutional right nor makes any substantial showing of such denial. 28

  U.S.C. § 2253(c)(2). Reasonable jurists would not disagree. See Slack v.

  McDaniel, 529 U.S. 473, 484 (2000) (citing 28 U.S.C. § 2253(c)); Eagle v.

  Linahan, 279 F.3d 926, 935 (11th Cir. 2001). Accordingly, the Court does not

  provide a certificate of appealability. No grounds, therefore, exist for proceeding

  further in forma pauperis because any appeal would not be taken in good faith.

        DONE AND ORDERED at Tampa, Florida, on April 7, 2021.




  COPIES FURNISHED TO:
  Counsel of record and Petitioner, pro se




                                             17
